Name: Council Regulation (EU) NoÃ 49/2013 of 22Ã January 2013 amending Regulation (EU) NoÃ 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea
 Type: Regulation
 Subject Matter: chemistry;  international affairs;  Africa;  international trade
 Date Published: nan

 23.1.2013 EN Official Journal of the European Union L 20/25 COUNCIL REGULATION (EU) No 49/2013 of 22 January 2013 amending Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) and (2) thereof, Having regard to Council Decision 2012/665/CFSP of 26 October 2012 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Regulation (EU) No 1284/2009 (2) imposed certain restrictive measures in respect of the Republic of Guinea, in accordance with Council Common Position 2009/788/CFSP (3), which was subsequently repealed and replaced by Council Decision 2010/638/CFSP (4), in response to the violent repression by security forces on political demonstrators in Conakry on 28 September 2009. (2) On 26 October 2012, the Council adopted Decision 2012/665/CFSP which amended Decision 2010/638/CFSP as regards the scope of the measures related to military equipment and equipment which might be used for internal repression. (3) Certain aspects of these measures fall within the scope of the Treaty and, therefore, regulatory action at the level of the Union is necessary in order to implement them, particularly with a view to ensuring their uniform application by economic operators in all Member States. (4) Regulation (EU) No 1284/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1284/2009 is hereby amended as follows: (1) Article 4 is amended as follows: (a) in paragraph 1, the following points are added: (g) the sale, supply, transfer or export of explosives and related equipment as listed in point 4 of Annex I, intended solely for civilian use in mining and infrastructure investments, provided that the storage and use of the explosives and the related equipment and services are controlled and verified by an independent body and that the providers of the related services are identified; (h) the provision of financing, financial assistance, technical assistance, brokering services and other services related to explosives and related equipment intended solely for civilian use in mining and infrastructure investments, provided that the storage and use of the explosives and the related equipment and services are controlled and verified by an independent body and that the providers of the related services are identified.; (b) the following paragraph is added: 3. The relevant Member State shall inform the other Members States at least two weeks in advance of the intention to grant an authorisation referred to in points (g) and (h) of paragraph 1.. (2) Annex III is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2013. For the Council The President M. NOONAN (1) OJ L 299, 27.10.2012, p. 45. (2) OJ L 346, 23.12.2009, p. 26. (3) OJ L 281, 28.10.2009, p. 7. (4) OJ L 280, 26.10.2010, p. 10. ANNEX ANNEX III Websites for information on the competent authorities referred to in Articles 4, 8, 9, 10(1), 12 and 17 and address for notifications to the European Commission A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for notifications to, or other communication with, the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 1049 Bruxelles/Brussel BELGIQUE/BELGIÃ .